Title: To Thomas Jefferson from William Lee, 24 September 1779
From: Lee, William
To: Jefferson, Thomas



Sir
Frankfort in Germany Sep. 24th. 1779

His Excellency Governor Henry was pleased in 1777, with the advice of the Council, to appoint me Agent in France for the State of Virginia and in 1778 by the same authority he sent me a power under the State Seal to obtain Arms, Artillery, Ammunition &c. of his Most Christian Majestys Ministers or any other persons to the amount of 2,000,000 of Livres, or to borrow money to that amount to purchase those articles with; Invoices for which were sent by the Governor for the Artillery Arms and Ammunition; by Mr. Smith the State Agent in Virginia for the linnens, Woollens and other merchandize; and by Mr. Webb the Treasurer for paper and printing materials. These Documents came to me last year when I was at Vienna in the Public Service, where I was fortunate enough to prevail with the French Ambassador at that Court, to solicit the Court of Versailles to grant us the Artillery, Arms and Ammunition and I also sent a power to my Brother Mr. Arthur Lee who was then at Paris to solicit the business for me at the Court of Versailles; and to try what cou’d be done in France towards procuring the other Articles. In consequence of these measures there was obtain’d from the French Ministry, Cannon, Mortars, Ball, Bombs &c. to the amount of £219489.7.4, and my Brother advanced the money for the purchase of swords, pick axes, hatchets &c., which with Capt. LeMaires and other expences amounts to about the sum of 45000 Livres. My Brother charter’d vessels to carry these articles to Virginia and I beleive they all were ship’d in the Governor Livingston  Capt. Gale and the Hunter Capt. Robins. He also made a contract with Messrs. Penet D’Acosta freres & Compy. of Nantes for several thousand stand of Arms and some other Articles which they contracted to ship from France by the last of Septr. 1778, on the same terms which Mr. John King had agreed to in Octr. 1777, with these Gentlemen under the firm of Jas. Gruel & Co. for sundrie articles for the State. No part of the contract made with Mr. King was ever complyed with, nor was any part of the contract made with my Brother complyed with; which I now think a fortunate circumstance having lately had authentic information that several thousand muskets were in the course of last year sent from Leige to Nantes address’d to a clerk of that house, which were of such a base quality as to cost no more than £5. apeice. I hope none of these gun[s] will ever reach Virginia. Truth obliges me to say, that I have always found this house extremely ready to engage but never so to execute. My Brother has given Governor Henry advice from time to time of his proceedings and now he writes me that he has no more money to advance and the owners of the Ships in which the goods were ship’d are in extreme want of the money for the freight which amounts to about 27000 Livres.
Having no money myself to pay this freight with, we shall be greatly distress’d, unless you are good enough to hasten some remittances either in Bills or American produce which I most earnestly request of your Excellency to have done. ’Tis necessary that I shou’d inform you of what my Brother has before advised Govr. Henry viz, that the French Ministry did last Spring demand payment for the Cannon &c. furnish’d by them, but on its being represented to them that we were utterly unable to make this payment and that the State had not had time to make the necessary remittances, they agreed to wait sometime longer.
I have not received any letters from Congress for a long time but there are some private letters in Europe as I am inform’d which say that Congress has dispensed with my services, therefore my stay in this Country will not be long and when you are pleased to write to me be so good as to put your letter under cover directed A Monsieur, Monsieur Grand Banquier à Paris, if the conveyance is to any part of Spain, Portugal or France; and if the conveyance is by Holland put your Letter under cover directed A Messieurs Messieurs Jean De Neufville & fils negociants Amsterdam. If you remit any produce the Captain shou’d be directed to make the first Port in Europe that he can get to and let him address his Cargoe as follows, giving me notice of his arrival, under cover to Mr.  Grand. At Cadiz to Messrs. Rey & Brandebourg, at Lisbon to Mr. John Henry Dohrman; at Bilboa to Messrs. Guardoqui & fils; at Bordeaux to Mr. John Bondfield, at Nantes to Messrs. Schweighauser & Dobrée, at Amsterdam to Messrs. Jean De Neufville & fils.
As the Enemies Cruizers and Privateers have the Ports of Portugal to run into, they very greatly infest all the bay of Biscay from Gibralter to the English channel, so that it is very difficult indeed to escape them. Therefore I think the risk of being taken wou’d be much less to come round the North of Scotland to Holland or Embden in the Prussian Dominions where they wou’d be well received and find a better market for Tobacco than in France or Spain and cou’d get woollen and linnen goods better in quality and much cheaper. The want of money has prevented the Articles order’d by Mr. Smith, State Agent from being purchased, as well as the paper and printing materials order’d by Mr. Webb the Treasurer, which can only be got in London, for the types he orders cannot be purchased anywhere else in Europe. The first cost of Mr. Webbs order will amount to about £1500 Sterg.
I was last year flatterd with the hopes of obtaining a loan in France for the 2,000,000 Livres, but the large sums borrowed by their own Government from which the lender draws about 9 ⅌ ct. interest, disappointed my expectations; tho’ if this had not been the case, it cou’d not have been accomplish’d under my power, which only expresses the Governors authority by advice of the Privy Council, without any act of that Council to show its consent; and besides, they conceiv’d that the State cou’d not be bound without some formal Act, or resolution of the whole Legislature. I applyed also in Holland where money abounds and the terms were all agreed upon but when the power was sent, the same objections were made to it that had been made in France and farther—1st. as it specified that the money was to purchase Arms and ammunition such a loan cou’d not be negotiated without engaging their Government in a dispute with G. Britain, therefore the power shou’d only have expressed that it was to borrow so much money generally without naming to whom application was to be made for the loan; and after the borrowers had got the money they wou’d be at Liberty to lay it out as they tho’t proper. 2dly. they desir’d some clear and certain information, by some public Act, how far any particular state was authorised by the terms and articles of the General association or Union of the 13 United States to borrow money on its own single security. But they rather wish’d to have  the guaranty of Congress added to that of the particular State for which the money was borrowed as one State might be conquer’d by, or make some accommodation with G. Britain and the rest remain Independent.
They think themselves justified in this reflection by the history of their own Country, where their first association or union against Spain consisted of 17 Provinces; but 10 of them being conquer’d or seduced by Bribes and solemn contracts and promises which were never kept, submited to the Tyranny of their old masters and are slaves to this moment, while the other 7 Provinces that were steady and true to themselves remain’d free, independent and happy.
Added to this, they look upon the State of Georgia as sever’d from the General American confederacy, and our Enemies spare no pains to persuade them, that it will be the same case with the Carolinas, Virginia and Maryland.
I have thus given you fully the objections which have been made to the power sent me, that you may take the proper measures to remove them, if the State still continues disposed to attempt a loan in Europe.
I am so far removed from the Port from whence this is to take its departure that I cannot send you any new publications or the public papers and as the Gentleman who is so good as to take charge of this letter is so fully inform’d of the State of Politics in Europe, ’tis unnecessary for me to say a word on that subject: I will therefore only add, that next to a speedy honorable and happy Peace, my most ardent wish is to hear that discord, intrigue and confusion are totally banish’d from America and that Union, harmony and good order prevail in full vigor. I have the Honor to be with the most perfect respect Your Excellencies Most Obliged & Obedient Hble Servant,

W: Lee

